17‐3919(L)
     United States v. Ryan et al.

                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION ASUMMARY ORDER@).       A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 16th day of August, two thousand nineteen.
 4
 5           PRESENT: DENNIS JACOBS,
 6                            RAYMOND J. LOHIER, JR.,
 7                            SUSAN L. CARNEY,
 8                                    Circuit Judges.
 9           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
10           UNITED STATES OF AMERICA,
11
12                            Appellee,                                           No. 17‐3919‐cr(L);
13                                                                                No. 17‐3969‐cr(CON);
14                      v.                                                        No. 18‐985‐cr(CON)
15
16           JAHKEEM RYAN, AKA JAH BANKO,
17           MAURICE WOOD, AKA PIFF,
18
19                            Defendants‐Appellants.
20           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
21           FOR APPELLEE:                                             PAUL D. SILVER, Assistant
22                                                                     United States Attorney, for
 1 Grant C. Jaquith, United States
 2                                                      Attorney for the Northern
 3                                                      District of New York, Albany,
 4                                                      NY.
 5
 6         FOR DEFENDANT‐APPELLANT                      TODD GREGORY MONAHAN,
 7         JAHKEEM RYAN:                                Schenectady, NY.
 8
 9         FOR DEFENDANT‐APPELLANT                      KEVIN A. LUIBRAND, Luibrand
10         MAURICE WOOD:                                Law Firm, PLLC, Latham, NY.

11         Appeal from a judgment of the United States District Court for the

12   Northern District of New York (Lawrence E. Kahn, Judge).

13         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

14   AND DECREED that the judgment of the District Court with respect to Jahkeem

15   Ryan is AFFIRMED.

16         Jahkeem Ryan appeals from a judgment of the District Court (Kahn, J.)

17   sentencing him principally to a term of imprisonment of seventy‐one months.

18   This summary order addresses Ryan’s challenge to his sentence. A separate

19   opinion filed simultaneously with this summary order resolves the consolidated

20   appeal of Ryan’s codefendant‐appellant, Maurice Wood. We assume the

21   parties’ familiarity with the underlying facts and the record of prior proceedings,

22   to which we refer only as necessary to explain our decision to affirm.

                                              2
 1         Ryan argues that his sentence was substantively unreasonable both

 2   because he received a higher sentence (by fourteen months) than his

 3   codefendant, Maurice Wood, and because the District Court failed to depart or

 4   vary downward from the applicable Guidelines range based on his family

 5   circumstances or his overstated criminal history category. We are not

 6   persuaded by either argument.

 7         As to the first argument, there is an “apparent explanation” for the

 8   fourteen‐month disparity between Ryan’s sentence and Wood’s. United States

 9   v. Ebbers, 458 F.3d 110, 129 (2d Cir. 2006). Ryan and Wood both pled guilty to

10   one felon‐in‐possession charge, but Ryan pled guilty to four controlled‐substance

11   charges, while Wood pled guilty to just two. And Wood completed drug

12   treatment programs and programs in jail, while Ryan had a record of deserting

13   treatment programs.

14         Second, the District Court did not abuse its discretion in declining to

15   depart or vary downward based on Ryan’s family circumstances, which were no

16   more extraordinary than those of many defendants. Nor can we say that the

17   District Court abused its discretion in including Ryan’s youthful offender


                                              3
1   misdemeanor to calculate his criminal history category. The District Court may

2   properly have viewed that offense as the start of a pattern of criminal activity.

3         We have considered Ryan’s remaining arguments and conclude that they

4   are without merit. For the foregoing reasons, the judgment of the District Court

5   with respect to Jahkeem Ryan, Nos. 17‐3919, 17‐3969, is AFFIRMED.

6                                          FOR THE COURT:
7                                          Catherine O=Hagan Wolfe, Clerk of Court
8




                                             4